Citation Nr: 1714159	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected obstructive sleep apnea with asthma prior to May 5, 2014, and greater than 50 percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, that granted service connection for obstructive sleep apnea with asthma and assigned a single, 30 percent disability rating, effective December 1, 2010, the first day of the month following the date of discharge of the Veteran from active service.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in March 2015, the AOJ determined that the service-connected obstructive sleep apnea with asthma warranted an increased disability rating of 50 percent, effective as of May 15, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This matter was previously before the Board in January 2014 at which time it was remanded for additional development, and is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran began using a CPAP machine for his service-connected obstructive sleep apnea with asthma in July 2014.  The most recent pulmonary function testing in this matter was conducted on March 8, 2013.  The Veteran has asserted that his disability is more disabling than previously demonstrated by the evidence of record.  While the Veteran's obstructive sleep apnea was examined in May 2014, there are no updated findings regarding his asthma.  As the severity of the Veteran's asthma is crucial in assessing the level of severity of his disability, the Board finds that an updated examination of the Veteran's obstructive sleep apnea with asthma is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his obstructive sleep apnea with asthma should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination to determine the current nature and severity his obstructive sleep apnea with asthma.  The claims file and a copy of this Remand must be reviewed and that review shall be indicated in the examination report.  All testing deemed necessary must be undertaken.  

Specifically, the examiner is directed to provide the following information: 

(a)  Identify all pathology found to be present.  Spirometric pulmonary function testing must contain the full range of results, including FEV-1, FEV-1/FVC, and maximum oxygen consumption.  Both pre-and post-bronchodilation test results should be reported in detail.  If post-bronchodilation testing is not conducted, the examiner must explain the reasons.  If there are any conflicts with respect to the FEV-1 and FEV-1/FVC findings, the examiner should state which finding most accurately reflects the current level of disability. 

(b) Indicate whether the Veteran's obstructive sleep apnea continues to require the use of a CPAP machine; has resulted in any respiratory failure, carbon dioxide retention, or cor pulmonale; or required a tracheostomy. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




